EXHIBIT 10.1

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 14th day of September 2011 (“Effective Date”) by and
between Dais Analytic Corporation, a New York Corporation (“Company”), and
Timothy N. Tangredi (“Executive”).
 
RECITALS





WHEREAS, Executive entered into an employment agreement with Company dated May
23, 2011(the “2011 Agreement”); and


WHEREAS Company and Executive desire to amend and restate the 2011 Agreement to
reflect such changes as hereinafter provided; and


WHEREAS, the Executive and Company wish to continue Executive’s employment with
the Company on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual promises and
agreement hereinafter set forth, it is agreed as follows:
 
Article 1 Employment
 
1.1.  
Employment.  Company hereby employs Executive, and Executive hereby accepts such
employment from Company, on the terms and conditions set forth in this
Agreement.

 
1.2.  
Term.  Subject to the provisions for termination and extension as hereinafter
provided, the term (the “Term”) of this Agreement shall commence on September
14, 2011 (the “Commencement Date”) and shall continue until the third
anniversary thereof.

 
1.3.  
Automatic Renewal.  The Term shall automatically be extended on the second
anniversary of the Commencement Date for an additional two years, and on each
subsequent anniversary of the Commencement Date thereafter for an additional one
year, unless in any such case either Executive or Company delivers, at least one
hundred and eighty days before such anniversary of the Commencement Date,
written notice to the other party of his or its intent not to renew or extend
the Term.

 
1.4.  
Termination of Existing Agreement.  Effective upon the close of business on the
day prior to the Commencement Date, any employment agreement by and between
Company and Executive which predates the Commencement Date is hereby terminated,
except that any rights and obligations which accrue or otherwise arise prior to
the Commencement Date under any such agreement shall continue to be enforceable.

 

Page 1 of 12 September 2011

 
 

--------------------------------------------------------------------------------

 


Article 2 Duties


2.1.  
Position.  Executive will continue to serve as the President and Chief Executive
Officer of Company during the Term of this Agreement, and his duties hereunder
in such position shall be as set forth in the By-Laws of the Company. Any
material diminution in the powers, duties and authorities of Executive set forth
in the By-Laws shall not be effected without the prior written consent of the
Executive. Executive will devote substantially all of his professional time
during regular business hours to the Company’s business, except that Executive
will be permitted to perform charitable work and to manage his personal and
other business investments so long as such outside activities do not interfere
with the performance of Executive’s duties on behalf of Company.



2.2.  
Location.   Executive shall be employed at the Company’s principal offices
located in Odessa, Florida, subject to necessary travel on Company business as
determined by the Executive. The Company’s principal offices shall not be moved
to a location that is more than 50 miles from the Company’s current principal
offices without the Executive’s prior written consent.



2.3.  
Directorships; Position with Subsidiaries.  During the Term of this Agreement,
the Board of Directors of the Company shall use its best efforts to cause
Executive to continue to be elected as a Director of the Company. Such best
efforts shall include, but not be limited to, nominating Executive as part of
the management slate of directors to be elected by the shareholders of the
Company, endorsing the election of Executive as a director and soliciting
proxies for the election of Executive. In addition, at Executive’s request, the
Company shall have Executive elected to the Board of Directors of each of its
subsidiaries, or Joint Ventures.



Article 3 Compensation and Benefits
 
3.1.  
Salary and Bonus.  Subject to the terms and conditions set forth below,
Executive will receive the following compensation for his services during his
Term of employment (beginning on the Commencement Date)



a.  
Base Salary.  Subject to the terms and conditions of this Agreement, from and
after the Commencement Date the Executive shall receive a base salary of
$200,000 per annum or such higher sum, as the Board of Directors shall set. The
base salary, as in effect from time to time during the Term of this Agreement,
shall hereinafter be referred to as the “Base Salary”. The Base Salary shall be
increased, if applicable, on each anniversary of this Agreement, or on the same
day in each year of the Term as the Board of Directors and Executive may agree
in writing (“Determination Date”), to a sum equal to the Base Salary then in
effect plus the Base Salary then in effect times the multiplier determined for
that year (“Multiplier”).

 
For the purpose of this Agreement, a “Multiplier” shall be calculated for each
year of the Term and shall be equal to the number secured by subtracting from
the total revenue of the Company for the one year period ending on the
Determination Date of the applicable year (“Current Year”) the total revenue of
the Company for the one year period immediately preceding the Current Year
(“Prior Year Revenue”), dividing the result by the Prior Year Revenue, and
further dividing the resulting quotient by three (3). Notwithstanding the
foregoing, in no year of this Agreement may the adjustment to the Base Salary
calculated hereunder for a particular year exceed fifty percent (50%) of the
prior year Base Salary.
 
In the event Company sells or otherwise transfers one or more of its revenue
producing assets or business lines in a given year, then any revenue
attributable to that asset or business line shall be excluded from the Prior
Year Revenue for the purpose of determining the Multiplier for year in which the
sale or transfer was made as well as for the following year.
 
Notwithstanding the foregoing, the Base Salary then in effect shall be reviewed
by the Board of Directors not less frequently than annually and may be further
increased by the Board in its discretion from time to time but may not be
decreased without the Executive’s prior written consent. The Base Salary in
effect shall be payable in accordance with the Company’s customary payroll
practices.  For the purpose of Article 3 the term “Board of Directors” shall
mean all independent members of the Board of Directors of the Company or, if the
Board has appointed a Compensation Committee, such Committee.
 

Page 2 of 12 September 2011

 
 

--------------------------------------------------------------------------------

 
 
b.  
Bonus.  Executive shall be eligible to receive an annual bonus, of up to 100% of
the Executive’s then effective Base Salary, should the Executive meet or exceed
certain annual performance goals established by Board of Directors and
communicated in writing to Executive on the date of this Agreement (or such
other date as the Company and Executive shall agree in writing) and on each
anniversary thereafter.   This bonus is payable annually, at the option of the
Executive, in cash, stock, restricted stock, or options valued in accordance
with generally accepted accounting principles.



c.  
Merit Bonus. The above notwithstanding the Board of Directors may also provide
the Executive with a merit bonus (“Merit Bonus”) commensurate with the Company’s
overall large success, sale of a division, major license or distribution
arrangement, merger, or any such extraordinary event. The Merit Bonus can be
payable, at the option of the Board of Directors, in cash, stock, restricted
stock, or options valued according to generally accepted accounting principles.
Any bonus granted pursuant to this Section 3.1(c) shall be paid to the Executive
no later than the next regularly scheduled Company payroll date.



d.  
 Options.



(i)  
Immediately following the closing of a secondary public offering (“Closing”) of
the Company’s Common Stock (“Grant Date”), in addition to any other compensation
which he may receive hereunder, Executive shall be granted an option to purchase
Five Hundred and Twenty Thousand (520,000) shares of the Company’s Common Stock.
The option shall be exercisable during its term in one third increments with
173,333 shares vesting on the Grant Date, 173,333 shares vesting on the first
anniversary of the Grant Date and all remaining shares vesting on the second
anniversary of the Grant Date. Said option shall be exercisable at a price equal
to the Fair Market Value per share of the stock on the Grant Date. Such options
shall be granted under the Company’s  2009 Long Term Incentive Plan , have a
term of ten years, be exercisable for up to three years after termination of
employment by Executive with the Company (unless termination is for Cause, as
hereinafter defined, in which event they shall expire on the date of
termination), have a “cashless” exercise feature, and be subject to such
additional terms and conditions as are then applicable to options granted under
such plan provided they do not conflict with the terms set forth herein. For
purposes hereof, “Fair Market Value” means (A) during such time as the Common
Stock is registered under Section 12 of the Exchange Act, the closing price of
the Common Stock as reported by an established stock exchange or automated
quotation system on the day for which such value is to be determined, or, if no
sale of the Common Stock shall have been made on any such stock exchange or
automated quotation system that day, on the next preceding day on which there
was a sale of such Common Stock, or (B) during any such time as the Common Stock
is not listed upon an established stock exchange or automated quotation system,
the mean between dealer “bid” and “ask” prices of the Common Stock in the
over-the-counter market on the day for which such value is to be determined, or
(C) during any such time as the Common Stock cannot be valued pursuant to (A) or
(B) above, the fair market value shall be as determined by the Board considering
all relevant information including, by example and not by limitation, the
services of an independent appraiser.



(ii)  
In addition to the foregoing, Executive shall be entitled to participate in the
Company’s incentive plans including, but not limited to, Company’s 2009
Long-Term Incentive. Any options granted to Executive during the Term shall be
immediately exercisable, have a term of ten years, shall be exercisable for up
to three years after termination of employment by Executive with the Company to
(unless termination is for Cause, as hereinafter defined, in which event they
shall expire pursuant to the provisions of the respective plan under which the
option is issued), shall have a “cashless” exercise feature, and shall be
subject to such additional terms and conditions as are then applicable to
options granted under such plan provided they do not conflict with the terms set
forth herein. The “Date of Grant” of any option granted pursuant to this Section
3.1 (c) or 3.1 (d) (ii) shall be determined as provided by the terms of the plan
under which the option is granted.

 

Page 3 of 12 September 2011

 
 

--------------------------------------------------------------------------------

 
 
3.2.  
Benefits. Executive shall receive the following benefits during the Term of this
Agreement:

 
a.  
Health Benefits.  Medical, hospital, surgical, vision, dental, long and short
term disability, accidental death and/or travel insurance coverage (collectively
“Health Benefits”), as generally offered and made available to other executive
officers of the Company and to the extent Executive’s age, health or other
qualifications make him eligible to participate, except that the Executive shall
not be required to pay any amounts toward the premiums therefore. In the event
that the Company does not offer all or any portion of Health Benefits to
executive officers of the Company, then Company shall reimburse Executive for
the premium costs of Health Benefits.

 
b.  
Vacation.  Executive shall receive four weeks of paid vacation, and ten personal
days per year. At Executive’s option, any accrued but unused vacation or
personal days at the end of a calendar year shall be payable in cash or carried
over to the following years at the Executive’s election. All unused vacation may
be carried  for whatever time the Executive wishes, and paid on termination.

 
c.  
Life Insurance.  The Company shall provide term life insurance on the life of
the Executive, at the Executive’s election, in an amount equal to 300% of the
Base Salary then in effect. The beneficiary or beneficiaries of said insurance
shall be as designated in writing to the Company by Executive, and the owner of
the policy shall be the Executive or his assigns. The Company shall pay all the
premiums payable on such insurance and any applicable federal and local income
taxes as a result of such payment.

 
d.  
Reimbursement of Expenses.  Executive shall be reimbursed for all ordinary and
reasonable business expenses incurred in accordance with Company’s policies and
customary practices. This includes reimbursement of up to $7,500 for one
executive conference or educational venue of the Executive’s choosing.

 
e.  
Transportation Allowance.  In addition to expenses reimbursable pursuant to
paragraph (d) above, the Company shall provide Executive with an automobile
allowance of $800 per month during the Term of this Agreement, and the Company
shall reimburse Executive for the cost of insurance, repairs, gas, tolls, and
maintenance associated with Executive’s automobile as well as the costs of a
mobile phone for the Executive’s use.

 
f.  
Other  Benefits.  In addition to the benefits specifically set forth above in
this Section 3.2, Executive shall be entitled to participate during the Term in
all employee benefit plans, including but not limited to the Company’s incentive
compensation plan, which may be made available at the date hereof or in the
future by the Company to employees serving the Company or its subsidiaries in an
executive capacity. Benefits for Executive under such plans shall be at least as
great as those offered to any other employee of the Company or any of its
subsidiaries but any option grant under said benefit plans shall be subject to
the same terms as those of Section 3.2 (a) with the exception that the Date of
Grant shall be the date set by the Board of Directors for said grant.

 
g.  
Modification of Section 3.1.  Prior to December 31, 2011 the Board of Directors
shall retain the services of an independent compensation benefits consulting
firm (“Consulting Firm”), acceptable to the Board of Directors to develop and
recommend to Company a compensation plan for Executive as part of a plan for all
executives of the Company (“Plan”). The Plan shall be take into consideration
compensation provided to executives in similar positions at similar companies
within one year of the Plan date and shall contain compensation recommendations
for Executive comparable to such plans. The Plan shall be completed no later
than January 31, 2012 and shall be provided to the Executive and Board of
Directors in writing by the Consulting Firm. At Executive’s option, Company and
Executive shall amend this Agreement to incorporate the compensation, terms and
conditions of the Plan, provided the terms and conditions of the Plan shall be
modified, if necessary, to comply with any and all State or Federal laws and
regulations. In the event the majority of independent members of the Board of
Directors determine the Plan or any provisions suggested to incorporate the Plan
into this Agreement to be unacceptable, said members of the Board of Directors
and the Executive shall attempt to negotiate a mutually acceptable resolution
that, if reached, shall be incorporated into Section 3.1 of this Agreement.  In
the event such parties are not able to reach a negotiated resolution within
thirty (30) days of the commencement of the negotiations, or such longer period
as the parties may agree in writing, the Executive may opt to continue with this
Agreement without any modifications of any nature or terminate this Agreement
and, if the Agreement is terminated, the Executive, in addition to any other
rights he may have under this Agreement, shall be entitled to the same severance
pay and other benefits of Section 4.4 (a) provided, in this instance only, the
cash payment due under Section 4.4 (a) shall be $200,000 and all other
provisions of Section 4.4 (a) shall remain unchanged.

 

Page 4 of 12 September 2011

 
 

--------------------------------------------------------------------------------

 


Article 4 Termination.
 
4.1.  
Termination of Employment.  The Term of employment shall terminate prior to the
end of the period of time specified in Section 1 immediately upon:

 
a.  
the death of Executive;

 
b.  
the election of the Company in the event of Executive’s Disability (as defined
below) during the Term of employment;

 
c.  
the election of the Company for Cause (defined below);

 
d.  
the election of the Company without Cause;

 
e.  
the resignation of Executive for Good Reason (as defined below);

 
f.  
the resignation of Executive without Good Reason; or

 
g.  
the resignation of Executive within one year following a Change in Control of
the Company (as defined below).

 
4.2.  
Procedure.  The decision to terminate Executive pursuant to (b), (c) or (d)
shall require the affirmative vote of sixty-six and two third percent (66 2/3rd
%) of the disinterested directors of the Board.  In the event that Executive’s
employment is terminated as described in 4.1 (a) through (g) above, the Company
shall have no further obligation to Executive hereunder except to pay to
Executive (or his estate, as the case may be), within ten days following the
date of termination, his accrued but unpaid Base Salary, bonus and accrued
vacation pay, less standard withholdings for tax and social security purposes,
plus any unreimbursed expenses, except that in the cases of Section 4(a), (b),
(d), (e) and (g), Executive shall also be entitled in addition to receive the
compensation or other benefits provided in this Article 4.

 
4.3.  
Definitions.

 
a.  
“Good Reason” means either (i) a material breach by Company of this Agreement
that Company fails to cure within twenty days after receiving written notice
from Executive of such breach or (ii) Company’s failure to pay any compensation
due and owing to Executive within ten days after receiving written notice from
Executive that such payment is due.

 
b.  
“Cause” means:

 

Page 5 of 12 September 2011

 
 

--------------------------------------------------------------------------------

 
 
(i)  
a material breach by Executive of this Agreement that Executive fails to cure
within thirty days after receiving  written notice from Company of such breach;

 
(ii)  
Executive’s failure to follow reasonable, lawful orders or directions of the
Board, after Executive has been given written notice of his default and has not
followed such lawful orders or directions of the Board within thirty days of
receiving such notice;

 
(iii)  
Executive’s willful misconduct, dishonesty or reckless disregard of his
responsibilities to Company, after Executive has been given written notice of
his default and has not cured such conduct within thirty days of receiving such
notice;

 
(iv)  
Executive’s conviction or plea of nolo contendere or the equivalent in respect
of either a felony or a misdemeanor involving moral turpitude but excluding, in
any event, vehicular infractions; or

 
(v)  
Executive’s material violation of any written major Company policy previously
communicated to Executive, after Executive has been given written notice of his
default and has not cured such violation within thirty days of receiving such
notice.

 
c.  
“Disability” means a physical or mental illness, injury or condition that
prevents Executive from performing his essential duties under this Agreement,
even with reasonable accommodation, for at least ninety consecutive calendar
days or for at least one hundred and twenty calendar days, whether or not
consecutive, in any one hundred and eighty calendar day period.

 
d.  
“Change in Control of the Company” shall be deemed to have occurred if any one
of the following occurs:

 
(i)  
The acquisition by an individual, a group of individuals, entity or group of 33%
or more of either the then outstanding shares of Common Stock or the combined
voting power of the voting securities of the Company having general voting power
in electing the Board of Directors of the Company;

 
(ii)  
Individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of the Directors; or

 
(iii)  
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company or of the sale or other disposition of all or
substantially all of the assets of the Company, or of a reorganization, merger
or consolidation with respect to which the individuals and entities who were the
respective beneficial owners of the outstanding Common Stock and voting
securities of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from such
reorganization, merger or consolidation, as the case may be.

 

Page 6 of 12 September 2011

 
 

--------------------------------------------------------------------------------

 
 
4.4.  
Severance Pay and Other Benefits Upon Termination In Certain Circumstances.

 
a.  
Termination By Company Due to Disability, Termination by Company Without Cause,
or Resignation By Executive for Good Reason. In the event Executive’s employment
is terminated by the Company under section 4.1(b) or (d) or the Executive
resigns for Good Reason under section 4.1(e), the Executive shall be entitled to
the following:

 
(i)  
Severance Pay.  The Company shall pay to Executive within ten days after such
termination or resignation an amount equal to the sum of:

 
(A.)  
the greater of 150% of the Base Salary then in effect for Executive or
$320,000,  plus

 
(B.)  
the cash and equity (options, stock and/or restricted stock) bonuses, if any,
awarded to Executive for the most recent year pursuant to Article 3 hereof;

 
(ii)  
Continuation of Benefits.  Company shall continue to provide Executive the
benefits set forth in Section 3.2 of this Agreement until two years following
termination of Executive’s employment, and shall continue to offer any of such
benefits to Executive beyond such two year period to the extent required by
COBRA or similar statute which may then be in effect;

 
(iii)  
Vesting of Options.   All stock options, to the extent they were not exercisable
at the time of termination of employment, shall become exercisable in full;

 
b.  
Death.  In the event of termination of employment as a result of the death of
Executive, the provisions of (a) (i) and (a) (iii) of this Section 4.4 shall
also be applicable.  Additionally, (i) all incentive stock options awarded to
Executive, to the extent not previously exercised, may be exercisable, at the
option of Executive’s estate during the one year period commencing on the death
of the Executive, and (ii) all non qualified stock options may be exercisable,
at the option of Executive’s estate during remaining life of the option.

 
c.  
Change in Control of the Company.  In the event that Executive elects to resign
from employment under Section 4.1(g) of this agreement, he shall be entitled to
the following:

 
(i)  
Severance Pay.  The Company shall pay to Executive within the later of ten days
following the date on which the Change in Control occurs or the date on which he
gives notice of his election to resign from employment a lump-sum payment equal
to the sum of:

 
(A.)  
the greater of the Base Salary then in effect for Executive or $210,000 plus

 
(B.)  
the Bonus and Merit Bonus if any, awarded to Executive for the most recent year
pursuant to Article 3 hereof.

 
(ii)  
In addition, the provisions of (a) (ii) and (a) (iii) of this Section 4.4 shall
also be applicable.

 

Page 7 of 12 September 2011

 
 

--------------------------------------------------------------------------------

 
 
Article 5 Intellectual Property
 
5.1.  
Intellectual Property.  Any and all intellectual property right, title and
interest in works created or generated by Executive, whether alone or with
others, during the Term within the scope of his employment, vests exclusively
in, and will be the property of, the Company. Works shall be considered within
the scope of the Executive’s employment where the works (i) are created in whole
or in part within the confines of Company’s facilities during business hours or
(ii) are created in whole or in part using Company facilities, materials,
processes, equipment or supplies, where such intellectual property works
reasonably relate to Company’s actual or intended business. Executive will
execute any reasonable documents necessary to transfer any such intellectual
property to Company, including, at Company’s expense, all patent applications
and any continuations, continuations in part, divisional, reexaminations,
reissues or foreign counterparts thereof.



Article 6 Non-Competition; Non-Solicitation; Confidentiality



 
6.1.  
Non-Competition.  Executive agrees that (a) during the Term of this Agreement
and (b) for a period of two years after termination of Executive’s employment
with the Company for any reason, Executive will not, without the prior written
consent of Company, directly or indirectly, have an interest in, be employed by
or be connected with, as an Executive, consultant, officer, director, partner,
member, stockholder or joint venture, any person or entity owning, managing,
controlling, operating or otherwise participating or assisting in any business
that is in competition with Company’s applications of its core nanotechnology
materials as of the date of termination of this Agreement. This does not
preclude the Executive from pursuing healthcare related uses of any
nanotechnology materials. Notwithstanding the foregoing, Executive’s ownership
of greater than five percent (5%) of the issued and outstanding securities of
any class of a corporation listed on a national securities exchange or
designated as national market system securities on an inter-dealer quotation
system shall not be a violation of this Agreement.

 
6.2.  
Non-Solicitation.  Executive agrees that (a) upon termination of Executive’s
employment with the Company for any reason and (b) for a period of one year
thereafter, Executive will not solicit or hire any person employed by Company at
any time. The foregoing restriction shall not apply to any Company employee
whose annual salary is less than $75,000 or who has ceased to be employed by
Company for at least six months.

 
6.3.  
Confidentiality.



a.  
Except as may be required to be disclosed by Executive under applicable law
(including any applicable judicial or governmental regulation, directive,
requirement or order) and except as required in connection with the performance
of his duties under this Agreement, Executive shall keep confidential and shall
not disclose, directly or indirectly, to any other person (other than to
Company’s other employees and/or agents in connection with such party’s
performance of its obligations to Company) any Confidential Information (defined
below), and shall not use for his personal benefit or for that of any other
person any Confidential Information. This Section 6.3 shall not apply to Company
information which: (i) Executive knows at the time of disclosure, free of any
obligation to keep it confidential as evidenced by written records; (ii) at the
time of disclosure is in the public domain; (iii) is disclosed to Executive by a
third party that did not acquire such information under any obligation of
confidence; (iv) is required to be disclosed by any court of competent
jurisdiction provided that prior written notice of such disclosure is afforded
to Company; (v) is or becomes generally available to the public through no fault
of Executive.

 

Page 8 of 12 September 2011

 
 

--------------------------------------------------------------------------------

 


b.  
For purposes of this Agreement, the term “Confidential Information” means trade
secrets, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, diagrams, data, computer programs, business activities
and operations, budgets, salaries, financial statements, prices, costs and other
business information of or relating to Company or any subsidiaries of Company
that may be created or provided to Executive by Company during the Term of this
Agreement.



c.  
Upon the termination of Executive’s employment for any reason whatsoever,
Executive shall deliver to Company all tangible materials embodying the
Confidential Information, including any documentation, records, listings, notes,
data, sketches, drawings, memoranda, models, accounts, reference materials,
samples, machine-readable media and equipment which in any way relate to the
Confidential Information. Executive shall not retain any copies of any of the
above materials.



6.4.  
Injunctive Relief.  Executive acknowledges that he has substantial knowledge and
expertise in, and personal relationships affecting, the operations, business
contacts, trade secrets, customer lists, marketing, business strategies and
processes and other confidential matters of critical significance to the conduct
of the Company’s business and its future prospects. Executive, therefore, agrees
and consents that, in addition to any other remedies that may be available to
Company, Company shall be entitled to specific performance by temporary as well
as permanent injunction to prevent a breach or contemplated breach by Executive
of any of the covenants or agreements in Sections 6.1, 6.2 or 6.3.



Article 7 Indemnification


7.1.  
Indemnification.  During the term of this Agreement, and subsequent thereto with
respect to any claim arising out of or in connection with his employment with
the Company or any subsidiary of the Company, the Company shall indemnify and
hold Executive harmless from all claims and liability, loss or damage (including
but not limited to judgments, fines and amounts paid in settlement), asserted
against Executive or incurred by Executive, including reasonable attorneys fees
and costs of investigation (the “Indemnification”). The Indemnification provided
for herein shall be in addition to and not in substitution of any and all rights
to indemnification which Executive may be entitled to under the laws of the
State of Florida or the Certificate of Incorporation and By-laws of the Company.
To the extent permitted under the laws of the State of Florida, and the
Company’s Certificate of Incorporation and By-Laws, all expenses, including
reasonable attorneys fees, incurred by Executive in defending any civil,
criminal, administrative or investigative action, shall upon request by
Executive, be paid and advanced by the Company in advance of the final
disposition of such action, suit or proceeding.



7.2.  
Director and Officers Liability Insurance. During the Term, unless the Executive
otherwise consents, the Company will maintain directors’ and officers’ liability
insurance in an amount not less than $5,000,000, and Executive shall at all
times be one of the named insured under such coverage.

 

Page 9 of 12 September 2011

 
 

--------------------------------------------------------------------------------

 


Article 8 Miscellaneous.


8.1.  
Governing Law.  New York without regard to the conflicts of laws principles
thereof shall govern this Agreement.



8.2.  
Non-Contravention.  Executive represents and warrants that the execution,
delivery and performance of this Agreement do not and will not contravene,
conflict with or otherwise violate the terms of any written or oral agreement
among Executive and one or more third parties.



8.3.  
Arbitration.  Disputes between the parties arising under or with respect to this
Agreement shall be submitted to arbitration in Hillsborough County, Florida by a
single arbitrator under the rules of the American Arbitration Association, and
the arbitration award shall be binding upon the parties and enforceable in any
court of competent jurisdiction. The cost of arbitration, including counsel
fees, shall be borne by the Company unless the arbitrator determines that the
Executive’s position was frivolous and without reasonable foundation.



8.4.  
Notices.  Any notice or communication to be given under the terms of this
Agreement shall be in writing and delivered in person or deposited, certified or
registered, in the United States mail, postage prepaid, addressed as follows:

 

  If Company:   Dais Analytic Corporation  If Executive:   Mr. Timothy N.
Tangredi     11552 Prosperous Drive    10416 Pontofino Circle     Odessa,
Florida 33556   Trinity, FL 34655     Attn: Board of Directors    

 
or at such other address as either party may from time to time designate by
notice hereunder. Notices shall be effective upon delivery in person or, if
mailed, at midnight on the third business day after the date of mailing.


8.5.  
Modifications and Amendments.  This Agreement shall not be modified, altered or
amended except by a written agreement signed by the parties hereto.



8.6.  
Entire Agreement.  This Agreement together with the documents referred to herein
or contemplated hereby constitute and embody the full and complete understanding
and agreement of the parties hereto with respect to the subject matter hereof
and supersede all prior understandings or agreements whether oral or in writing
with respect to the subject matter hereof.



8.7.  
Benefit and Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of Company and its successors and assigns, including any
corporation, person or other entity which may acquire all or substantially all
of the business of Company or any other corporation with or into which Company
is consolidated or merged, and Executive and his heirs, executors,
administrators and legal representatives, provided, however, that the
obligations of Executive hereunder may not be delegated or assigned.

 

Page 10 of 12 September 2011

 
 

--------------------------------------------------------------------------------

 


8.8.  
Severability.  If any portion of this Agreement may be held to be invalid or
unenforceable for any reason whatsoever, it is agreed that said invalidity or
unenforceability shall not affect the other portions of this Agreement and that
the remaining covenants, terms and conditions, or portions thereof, shall remain
in full force and effect, and any court of competent jurisdiction may so modify
the objectionable provisions as to make it valid, reasonable and enforceable



8.9.  
Headings; Interpretation.  The section headings used herein are for convenience
and reference only and are not intended to define, limit or describe the scope
or intent of any provision of this Agreement. When used in this Agreement, the
term “including” shall mean without limitation by reason of enumeration. Words
used herein in the singular shall include the plural.



8.10.  
Waiver.  The failure of either party to insist, in any one or more instances,
upon strict performance of any of the terms or conditions of this Agreement
shall not be construed as a waiver or a relinquishment of any right granted
hereunder or of the future performance of any such term, covenant or condition,
but the obligations of either party with respect thereto shall continue in full
force and effect.



8.11.  
Counterparts.   This Agreement may be executed in any number of counterparts,
each of whom shall be deemed a duplicate original.



 
(Signature Page Follows)
 
 
 

Page 11 of 12 September 2011

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

EXECUTIVE:       DAIS ANALYTIC CORPORATION  
/s/ Timothy N. Tangredi  
    By:
/s/ Robert W. Schwartz
  Timothy N. Tangredi          Robert W. Schwartz           Member – Board of
Directors  

 
 
 
 
 

Page 12 of 12 September 2011

 
 

--------------------------------------------------------------------------------

 